        Case 1:17-cv-12473-NMG Document 120 Filed 03/14/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                     IN ADMIRALTY


In The Matter Of
                                                        C.A. No.: 1:17-cv-12473-NMG
WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY FOR
EXONERATION FROM AND/OR LIMITATION
OF LIABILITY, CIVIL AND MARITIME



    RESPONDENTS/CLAIMANTS MICHAEL GREEN'S AND MARISA GREEN'S
    NOTICE OF THEIR MOTION TO COMPEL DISCOVERY FROM PETITIONER

       Now comes Respondents/Claimants Marisa Green and Michael E. Green

(collectively “Greens”) and hereby move for a Court Order (i) compelling Petitioner

Woods Hole, Martha's Vineyard And Nantucket Steamship Authority to produce all

documents responsive to the Respondents'/Claimants' December 10, 2018 Joint

Request for Production of Documents; (ii) provide, as necessary and appropriate, a

contemporaneous privilege log fully consistent with Fed. R. Civ. P. 26(b)(5) and (iii) for

such other, further and/or different relief as this Court deems just and equitable. The

Greens rely upon the accompanying memorandum of law, Declaration and attached

exhibits in support of their motion to compel.

                          REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), oral argument is requested.




                                             1
      Case 1:17-cv-12473-NMG Document 120 Filed 03/14/19 Page 2 of 3



Dated: March 14, 2019


                                  Respondents/Claimants Marisa Green and
                                  Michael Green, by their attorneys:

                                  Fulweiler llc

                            By:   /s/ John K. Fulweiler
                                  ___________________________
                                  John K. Fulweiler, Esq. (PHV 9/6/2018)
                                  Erin M. McEntee, Esq. (#695395)
                                  W.B. Franklin Bakery Building
                                  40 Mary Street
                                  Newport, RI 02840
                                  (401) 667-0977 -- Telephone
                                  (401) 656-2501 – Facsimile
                                  emcentee@fulweilerlaw.com
                                  Attorneys for Marisa Green and Michael E.
                                  Green

                                  Respondents/Claimants Marisa Green and
                                  Michael Green, by their attorneys:

                                  Karns Law Group

                                  /s/ Robert T. Karns
                            By:
                                  Robert T. Karns, Esq. (BBO #260160)
                                  6 Valley Road
                                  Middletown, RI 02842
                                  (401) 841-5300 -- Telephone
                                  (401) 846-5999 – Facsimile
                                  robert@karnslaw.com
                                  (sarah@karnslaw.com)
                                  www.karnslaw.com
                                  Attorneys for Marisa Green and Michael E.
                                  Green




                                    2
       Case 1:17-cv-12473-NMG Document 120 Filed 03/14/19 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, this document (Greens' Notice of Motion
to Compel) was filed through the ECF system and it is available for viewing and
downloading from the ECF system such that all appearing counsel have been served
with this document by electronic means.


                                               /s/ John K. Fulweiler
                                               __________________________
                                               John K. Fulweiler, Esq.




                                           3
